Citation Nr: 1222259	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-08 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active service from April 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2011, the Board remanded the Veteran's appeal for further evidentiary development, including obtaining any additional pertinent treatment records available and according him a VA audiological examination.  He did not respond to the AOJ's request for information concerning any additional relevant treatment records but did report of a VA audiological examination conducted in April 2011.  According to an August 2011 supplemental statement of the case, the agency of original jurisdiction (AOJ) again denied his claims.  The Board, therefore, finds compliance with its Remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The decision below addresses the Veteran's claim for service connection for tinnitus.  Consideration of the remaining claim on appeal is deferred pending completion of the development sought in the remand that follows the decision.


FINDING OF FACT

The Veteran's tinnitus is as likely as not related to his active duty.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for tinnitus, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In the current appeal, the Veteran contends that he has tinnitus that is related to in-service acoustic trauma.  Although his military occupational specialty is listed in his service personnel records as that of a "Cook," he has provided competent and credible testimony to the effect that he was exposed to acoustic trauma from artillery fire near his cooking station while stationed in the Republic of Vietnam while on active duty.  Review of his service records confirms that he served in Vietnam.  He has also stated that he would, on occasion, be required to assist on patrols, carrying weapons on which he had been trained.  In light of this competent evidence, the Board concedes that the Veteran incurred in-service acoustic trauma.  

Service treatment records show no treatment for, or diagnosis of, tinnitus.  The Veteran was afforded a VA audiological examination in April 2011.  At that time, he reported experiencing tinnitus, but audiological reports were not provided pursuant to the examiner's finding that the Veteran did not offer "maximal effort" on testing.  The examiner nevertheless opined that it is less likely than not that the Veteran's tinnitus is etiologically linked to active duty and based that opinion entirely on the lack of complaints of tinnitus in the Veteran's service treatment records.  However, the Veteran has stated on multiple occasions, including on his June 2008 claim for benefits, that he first experienced tinnitus following acoustic trauma in service and has continued to experience tinnitus since that time.

Based on a review of the evidence, the Board finds that service connection for tinnitus is warranted.  As discussed above, acoustic trauma has been conceded.  Additionally, tinnitus has been shown.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his tinnitus disability.  The Veteran has indicated on multiple occasions, including in his June 2008 claim for benefits, that he has had tinnitus since service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

In light of the Veteran's credible and competent reports of the onset of tinnitus, the Board finds that the evidence supports a finding of the onset of tinnitus in service and a continuity of symptomatology since service.  The Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting the view that a lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his tinnitus first occurred in service following acoustic trauma.  Further, his contentions have indicated a continuity of symptomatology since service.  As acoustic trauma has been conceded, the Board concludes that his reports are sufficient to establish a positive nexus.

In considering the in-service acoustic trauma, the Veteran's competent and credible lay statements, and the pertinent medical evidence of record, and in affording him the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  38 U.S.C.A § 5107.

ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for hearing loss.  In this regard, the Board again acknowledges the enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Generally, service connection requires: (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  The absence of evidence of hearing loss in service is not a bar to service connection.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The United States Court of Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Veteran contends that he has hearing loss as a result of active duty, including in particular acoustic trauma to which he was exposed during his service in Vietnam.  In denying this claim, the RO bas found of importance the fact that he did not have hearing loss at the time of his separation from service.  In this regard, the Board notes that service treatment records are negative for complaints of, treatment for, or findings of hearing loss.  An audiometric examination at enlistment in 1970 showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
---
-5
LEFT
0
-5
0
---
-5

These pure tone thresholds, in decibels, were shown on periodic testing in 1973:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
5
LEFT
10
10
10
10
0

These pure tone thresholds, in decibels, were shown at separation in 1974:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
15
10
5
5
0
The Board acknowledges that the results shown at these various in-service audiometric tests reflect normal hearing acuity bilaterally for VA purposes.  Hensley, 5 Vet. App. at 157 (holding that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss").  Of significance to the Board in this matter, however, is the fact that these in-service audiometric testing results show that the Veteran suffered some deterioration in hearing sensitivity during his service.  These results thus raise significant medical questions regarding the onset of his hearing loss.

Pursuant to the Board's March 2011 Remand, the Veteran underwent VA audiology examination in April 2011.  However, report of that examination reflects that the examiner found that the Veteran did not display "maximal effort" on audiological testing, despite repeated instruction and encouragement during the course of the testing.  Therefore, the examiner did not find the results of the tests to be reliable and did not report them.  The examiner did, however, offer a negative opinion based on the fact that the Veteran's hearing was found to be normal bilaterally at the time of his separation from active duty.  There is thus no documented diagnosis of hearing loss in the Veteran's claims file.  Service records show that the Veteran's military occupational specialty was cook; however, as discussed above, exposure to in-service acoustic trauma has been conceded.  

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as a loss of hearing acuity during service, or symptoms of a current hearing disability.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current hearing loss disability.  See id.

The chronicity provisions of 38 C.F.R. § 3.303(b) (2011) are applicable where evidence, regardless of its date, shows that a Veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which lay observation is competent.  Service connection may be established on the basis of 38 C.F.R. § 3.303(b) if the condition is noted during service or during an applicable presumptive period, and if competent evidence, either medical or lay, depending on the circumstances, relates the present condition to continued symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  In this regard, the Board notes that the Veteran has contended that his hearing loss began following exposure to acoustic trauma during active duty.  The Veteran is qualified, as a lay person, to report that he suffered pain or injury during service.  Savage, 10 Vet. App. at 495.  However, he is not competent to provide a medical opinion as to the onset of any current hearing loss disability.  Washington v. Nicholson, 19 Vet. App. 362 (2005) & Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  The Board notes in addition that the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  The Court has further recognized that a mere statement of opinion, without more, does not provide an opportunity to explore the basis of the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Here, although afforded a VA examination in April 2011, it is clear from the examination report that the Veteran did not cooperate with the examination process and, in fact, failed to put forth sufficient effort such that the examiner was unable to render a diagnosis of a hearing loss disorder.  Nevertheless, although the Board does not find the April 2011 VA examination to be inadequate, it does find that the Veteran should be given another opportunity to appear for an examination with the express instructions that he cooperate with the examination process in an appropriate manner.

The Veteran is hereby advised that it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claim will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).  Furthermore, it is the Veteran's responsibility to cooperate with VA, which includes cooperating with the VA examination process.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board further advises the Veteran that the duty to assist is a two-way street.  If he wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  The Veteran is hereby advised that the Board is giving him one more chance and that further failure to cooperate with the VA examination process will adversely affect the outcome of his claim.

On remand, the Veteran should be scheduled for another VA examination, where another attempt should be made to conduct audiological evaluation of the Veteran.  If a diagnosis of a hearing loss disorder is made, the examiner should render an opinion as to the etiology of any such diagnosed disability.

In view of the foregoing, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature, extent, and etiology of any hearing loss disability that he may have.  The claims file should be made available to the examiner for review in conjunction with this examination, and a notation should be made in the evaluation report that this review has taken place.  Appropriate audiological testing should be conducted, and the results of any such tests should be incorporated into the examination report to be associated with the claims folder.  

The examiner is then requested to obtain a detailed history of the Veteran's hearing loss symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such diagnosed hearing loss disability either had its onset during the Veteran's active service or is otherwise etiologically related to his active service.  In answering this question, the examiner should address the in-service audiograms (conducted in 1970, 1973, and 1974) which showed a decrease in the Veteran's hearing acuity as well as the Veteran's conceded in-service acoustic trauma.  

Complete rationale for all opinions expressed should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Ensure that the examination report complies with this Remand and answers the questions presented herein.  If the report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

3.  Then, readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


